Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/231,770 filed 12/24/2018 is a Continuation of Application No. 14/172,416, now Patent No. 10/162,954 having a priority date of 2/04/2014.  This action is the second action in the prosecution of the Continuation and responds to the amended Claims and Arguments/Remarks filed on 6/21/21.

Status of Claims
2.	This action is the second Office Action for this Application.  The Applicant’s drawings, specification, and claims filed on 6/21/21 have been fully considered. Claims 1-20 are pending and examined below.  Claims 1, 4, 18, and 19 are Currently Amended.  Claims 2, 3, 5-17, 20 are Original.

Response to Arguments
3.	The Double Patenting rejection set forth in the prior Office Action is withdrawn.  The Applicant has amended the claims.

4.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant has amended the claims rendering the Applicant's arguments moot.

END -- Response to Arguments

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1 and 4 recite, “selecting one of the digital cryptocurrency accounts for transfer of digital cryptocurrency of the selected one of the digital cryptocurrency accounts”.  A card is an inanimate object that cannot willfully select an account.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation is amended to, "responsive to input, selecting one of the digital cryptocurrency accounts for transfer of digital cryptocurrency of the selected one of the digital cryptocurrency accounts”.
	Dependent claims 2-3, and 5-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1 (and 4) recite:
	store information for digital cryptocurrency accounts to the memory;
render an interface to a card for selection of a digital cryptocurrency account from digital cryptocurrency accounts, wherein at least one of the digital cryptocurrency accounts 
responsive to input, select one of the digital cryptocurrency accounts for transfer of digital cryptocurrency of the selected one of the digital cryptocurrency accounts.  

There is insufficient antecedent basis for elements of these limitations. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these limitation are amended to:

	store information for digital cryptocurrency accounts to the memory;
render an interface for selection of at least one of the digital cryptocurrency accounts, wherein the at least one of the digital cryptocurrency accounts comprises associated graphics, wherein associated graphics comprises a quick response code;
responsive to input, select one of the at least one of the digital cryptocurrency accounts for transfer of the digital cryptocurrency of the selected one of the digital cryptocurrency accounts.  

Dependent claims 2-3, and 5-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 
	
c)	Claims 1 and 4 recite: 
render an interface to a card for selection of a digital cryptocurrency account from digital cryptocurrency accounts, wherein at least one of the digital cryptocurrency accounts comprises associated graphics, wherein one of the graphics comprises a quick response code; responsive to input, 
responsive to input, select one of the digital cryptocurrency accounts for transfer of digital cryptocurrency of the selected one of the digital cryptocurrency accounts.  

The Claims are somewhat indefinite regarding if the account "selection" is made by a user or made by say, a different device that reads the QR Code.  The Examiner interprets the account selection is made by a user (and the QR code merely contains basic account information) for the following reasons:  

1)	The Applicant stated in the remarks on p. 16 "As shown, a user may select a suitable graphic as may be associated with a digital cryptocurrency account".

2)	The ordered limitations recite the account selection is received before decrypting the key and outputting the signed message.  If a different device read the QR code to select the account, there would not be any trigger to start the decryption and signed message creation.  Thus, the Examiner interprets the displayed QR code merely contains basic account information (e.g., an account number) as disclosed in the Specification and does not contain digitally signed message information.  Furthermore, the QR code of a particular account must be manually selected by a user.

In accordance with the Specification Par [0040], the Examiner interprets Claims 1 and 4 are further amended to:  responsive to input by a user, select one of the digital cryptocurrency accounts for transfer of digital cryptocurrency of the selected one of the digital cryptocurrency accounts. 	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 4, 5, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over:

	U.S. Patent No. 7,594,611 entitled "Multi-Account Access Card" by inventor Curtis Howell Arrington III filed on December 29, 2005 (hereafter, Arrington), in view of,

	U.S. Patent No. 8,851,370 entitled "System and Method for Secure Card with On-Board Verification" by inventor Jeffrey D. DiMuro filed on January 2, 2013 (hereafter, DiMuro), in view of,

	U.S. Patent Application Publication No. 2013/0166455 by inventor Douglas Feigelson entitled "Creating and Using Digital Currency" filed on December 23, 2011 (hereafter, Feigelson), in view of

U.S. Patent Application Publication No. 2002/0095587 entitled "Smart Card with Integrated Biometric Sensor" by inventor Ronald P. Doyle, et al., filed on January 17, 2001 (hereafter, Doyle).

Beginning with the method claims …

a)	Regarding Claim 4, Arrington teaches:  rendering an interface to a card for selection of a [currency account from [currency accounts …; selecting one of the [currency accounts for transfer of currency of the selected one of the [currency accounts" (Arrington, [Col 6, Ln 26-42], Figure 2A, Figure 2C).

	and via circuitry of the card, outputting the signed message (Arrington, [Col 6, Ln 43-49]). The Examiner interprets "the transferred data may be encrypted and emitted at a predetermined frequency" as disclosed in Arrington embodies "outputting the signed message" as claimed.

	Arrington does not teach: wherein at least one of the [currency accounts comprises associated graphics, wherein one of the graphics comprises a quick response code.  However, DiMuro teaches in [Col 4, Ln 4-8], "Display 120 may display alphanumeric characters, graphics, machine-readable codes (e.g., bar codes, QR codes, etc.), images, video, colors, icons, glyphs, symbols, etc. Any suitable information in any suitable format may be displayed by display 120 as necessary and/or desired"; AND, in [Col 6, Ln 65-66], "In another embodiment, the display may display multiple cards"; AND, DiMuro Figure 1 shows a display on a card where the number can be displayed as a QR Code as disclosed in DiMuro [Col 4, Ln 4-8]. 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing an interface including a display on a card for selection of an account (e.g., a currency account) as disclosed in Arrington with the display having graphics associated with the account including a QR code as disclosed in DiMuro with the motivation of masking potentially sensitive information.

b)	Regarding Claim 4, Arrington and DiMuro disclose account selection and interface details of a particular card design to transfer funds as described above.  DiMuro discloses in [Col 1, Ln 10-13], "Magnetic stripe cards, such as commercial credit cards, 10 debit cards, or transfer funds cards are widely used for payments, cash advances, or other financial transactions". Arrington and DiMuro do not specifically disclose cards having features to transfer digital cryptocurrencies as claimed.  However Feigelson discloses in Par [0036], "If, at a later time, the user 302 who has received the units of digital currency wishes to send that currency to another user 310, the first user 302 would then use the private key associated with the public key (from which the address was constituted or derived) to conduct a new transaction (shown in FIG. 3 as 314) transferring the units received at that address in the former transaction to the new recipient user 310 in the new transaction 314".

	For the mechanics of the digital cryptocurrency transfer, Arrington and DiMuro do not teach:  via a processor of the card, decrypting a private key of a payor stored in memory of the card.  However, Doyle teaches in Par [0036], "The previously-stored secrets preferably include stored biometric information of the authorized holder, and the card preferably includes means for comparing biometric information that is obtained with the biometric sensor from a user, to the stored biometric information of the authorized holder. The card may also further comprise means for accessing selected ones of the previously-stored secrets only if the means for comparing determines that the obtained biometric information of the user matches the stored biometric information of the authorized holder. In this case, the previously-stored secrets may include a private cryptographic key of the authorized holder, and the means for accessing preferably further comprises means for accessing the private key to compute a digital signature over information presented to the card'. 

	Arrington and DiMuro also do not teach:  wherein the private key is associated with digital cryptocurrency; using the decrypted private key, generating a signed message to transfer the digital cryptocurrency to an address of a payee.  However, Feigelson teaches in Par [0036], "If, at a later time, the user 302 who has received the units of digital currency wishes to send that currency to another user 310, the first user 302 would then use the private key associated with the public key (from which the address was constituted or derived) to conduct a new transaction (shown in FIG. 3 as 314) transferring the units received at that address in the former transaction to the new recipient user 310 in the new transaction 314. For example, the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to user".

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine a card with an interface for selecting accounts designated by QR code displays to transfer funds using an output message as disclosed in Arrington and DiMuro with the funds particularly being digital cryptocurrencies and the mechanics of the transfer comprising decrypting a private key stored on the card as disclosed in Doyle and wherein the private key is used to generate a signed message to transfer the digital cryptocurrency as disclosed in Feigelson with the motivation that "appropriate security measures are in place to ensure that the user's digitally signed data represents the transaction to which the user actually assented (Doyle, Par [0016]), and to provide a record whereby "the present owner of the unit of currency is the possessor of the private key corresponding to the last address in this chain. (Feigelson, Par [0036]).

c)	Regarding Claim 5, Arrington and DiMuro do not teach: The method of claim 4 comprising, via circuitry of the card, restricting the digital cryptocurrency of the signed message to a single use.  However, Feigelson teaches in Par [0036], "If, at a later time, the user 302 who has received the units of digital currency wishes to send that currency to another user 310, the first user 302 would then use the private key associated with the public key (from which the address was constituted or derived) to conduct a new transaction (shown in FIG. 3 as 314) transferring the units received at that address in the former transaction to the new recipient user 310 in the new transaction 314. For example, the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to use".   The Examiner interprets "the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to user" as disclosed in Feigelson embodies "restricting the digital cryptocurrency of the signed message to a single use" as claimed.  That is, a single encrypted transfer cannot be reused, and anyone wishing to further transfer the cryptocurrency must initiate a new, digitally-signed message.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transferring funds as disclosed in Arrington and DiMuro with the digital cryptocurrency funds restricted to a single-use as disclosed in Feigelson as a combination of prior art elements according to known methods to yield predictable results.  Bitcoin hashes by design are restricted to a single use until they are appended in subsequent transfer. 	

d)	Regarding Claim 7, Arrington and DiMuro do not teach: The method of claim 4 wherein the digital cryptocurrency is Bitcoin currency.  However, Feigelson teaches in Par [0037], "In some implementations, the digital currency network may be a peer-to-peer network of the kind proposed in a white paper published May 24, 2009, under the name Satoshi Nakamoto, commonly known as "Bitcoin". This network utilizes a private key and public key cryptography scheme as an addressing system. … Transaction messages on the Bitcoin network include, among others, the address of the recipient user and the cryptographic signature of the sending user. The signature is to be generated using the private key corresponding to a public key at whose derivative address the currency-sending user had previously received units of currency. In some implementations of the Bitcoin example, it is an instance of such a private key that would be obtained for inclusion in the token or other physical device".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transferring funds as disclosed in Arrington and DiMuro with the funds being a digital cryptocurrency and particularly Bitcoin as disclosed in Feigelson as a combination of prior art elements according to known methods to yield predictable results.  Bitcoin is merely a variant of assets that can be transferred digitally. 	

e)	Regarding Claim 17, Arrington and DiMuro do not teach:   The method of claim 4 wherein the card comprises timer circuitry that locks the card after a timeout period.

	However, Doyle teaches in Par [0080], "In a second approach to improving security with smart cards, which is illustrated in FIGS. 5 and 6, the smart card and biometric sensor may be physically combined onto a single card. FIG. 5 shows this smart card 510 of the present invention, with its biometric sensor 520"; AND, in Par [0087], "Blocks 740 and 760 represent repeatedly checking to determine whether this same user retains control of the device throughout the transaction. This repeated checking may be done in a number of different ways. For example, the checking process of Block 760 may be performed each time a predetermined interval of time elapses (where a timer-driven means preferably initiates operation of the checking process)"; AND, in Par [0088], "The manner in which Block 760 detects whether contact with the user has been interrupted will depend on the particular type of biometric sensor in use. For example, a pair of thumbprint sensors may be provided on opposing sides of a physical device, such that the device may be held in either the right or left hand and one of the sensors is therefore naturally activated while the device is being held. … If the sensor detects an interruption, then control transfers to Block 770 where the transaction is preferably aborted. … ("Interruption", for purposes of this aspect, may comprise detecting one or more of: a loss of biometric input, for example when the person is no longer in contact with the integrated device; a temporary interruption, such as may occur if the person releases his finger from a fingerprint sensor; or perhaps a change in the biometric input, which may occur, for example, if some other person gains control of the integrated device and the biometric input of this different person is then received.) 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a card as disclosed in Arrington and DiMuro with a timer circuitry that locks the card after a timeout period as disclosed in Doyle with the motivation to prevent fraudulent authorization of transactions.

f)	Regarding Claim 18, Arrington does not teach:  The method of claim 17 wherein the card comprises a user interface and comprising unlocking the card responsive to authentication of received input via the user interface.

	However, DiMuro teaches: in [Col 6, Ln 47-53], "In step 220, the display may prompt the user for authentication. In one embodiment, the display may prompt the cardholder to submit a biometric using a sensor that may be provided on the card. For example, the card may instruct the cardholder to 'Place finger on the sensor' or a message that is appropriate for the biometric that is to be collected or detected.  In step 230, the cardholder may comply with the instructions provided on the display"; AND, in [Col 6, Ln 59 to 67], "In step 240, the secure card may validate the data entered in step 230. This may be performed using a processor, IC, etc. within the card. In step 250, if the data is validated, the display may display a card number, such as a primary account number, and other data (e.g., expiration date, CVV, etc.) necessary to conduct the transaction. In one embodiment, the display may display account information (e.g., credit limit, balance, etc.). In another embodiment, the display may display multiple cards"; AND, in [Col 7, Ln 31-34], "If, in step 240, the data is not validated, access to the card may be denied in step 280. In one embodiment, the cardholder may be given a limited number of attempts until the card is locked". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a card as disclosed in Arrington with a biometric sensor (i.e. a user interface) and comprising unlocking the card responsive to authentication of received input via the user interface as disclosed in DiMuro with the motivation to test and verify authorized account access.
	
g)	Claims 1 and 2 disclose substantially the same subject matter as Claims 4 and 5 respectively and are rejected using the same art and rationale as previously set forth except for the limitation: store information for [currency accounts to the memory which is taught by Arrington in [Col 2, Ln 62 to Col 3, Ln 5]..  That is, Arrington discloses storing information for multiple fund accounts on the card itself.  Having the accounts be more specifically associated with digital cryptocurrencies is obvious over Feigelson as described above.  

h)	Claims 19 and 20 disclose substantially the same subject matter as Claims 4 and 5 respectively and are rejected using the same art and rationale as previously set forth. 

7.	Claims 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arrington, DiMuro, Feigelson, and Doyle, in view of U.S. Patent Application Publication No. 2016/0085955 entitled "Secure Storing and Offline Transferring of Digitally Transferable Assets" by inventor Demian Lerner effectively filed on June 10, 2013 (hereafter, Lerner).

a)	Regarding Claim 6, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 5 wherein the digital cryptocurrency comprises a single use account and wherein restricting the digital cryptocurrency of the signed message to a single use comprises deleting at least a portion of information of the single use account from the memory of the card.  However, Lerner teaches in Par [0006], "In an embodiment of the disclosure, a handheld electronic device usable by a user for securely transferring control of a valuable asset associated with a code, comprises at least one computing processor; non-transitory data storage connected to the at least one processor; at least one electronic communication component configured to transmit data external to the device, the at least one electronic communication component communicative with the at least one processor; … software stored within the data storage and executable by the processor, the software configured to: store within the data storage at least one code; prevent transmission of any code of the at least one code through the at least one communication component without authorization by the user; invalidate the association of a particular code of the at least one code with respect to the particular asset when the software carries out at least one of (i) authorizing transmission of the particular code through the at least one communication component, and (ii) authenticating a valid transaction using the particular code and authorizing transmission of the digital signature through the at least one communication component": AND, in Par [0010], "the non-transitory memory is configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction; the display information corresponds to an amount of money; invalidating an association of a particular code comprises modifying data stored in the data storage …".  

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine restricting the digital cryptocurrency of the signed message to a single use as disclosed in Feigelson with the restriction comprising modifying (i.e. deleting) at least a portion of information of the single use account from the memory of the card as disclosed in Lerner with the motivation to prevent double spends as discussed in Lerner Par [0032].

b)	Regarding Claim 11, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 4 comprising implementing an Elliptic Curve Digital Signature Algorithm (ECDSA) to generate the digital signature. However, Lerner teaches in Par [0285]. "In 0230, the hash is signed with the Bitcoin ECC private-key. In 0240 the signed message is sent to the user through a NFC communication channel".  The Examiner interprets the "ECC private-key" which stands for Elliptical Curve Cryptography (ECC) as disclosed in Lerner embodies "an Elliptic Curve Digital Signature Algorithm (ECDSA)" as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a digital signature as disclosed in Feigelson with implementing an Elliptic Curve Digital Signature Algorithm (ECDSA) to generate the digital signature as disclosed in Lerner as a combination of prior art elements according to known methods to yield predictable results.
	
c)	Claim 3 discloses substantially the same subject matter as Claim 6 and is rejected using the same art and rationale as previously set forth. 

8.	Claims 8-10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arrington, DiMuro, Feigelson, and Doyle in view of U.S. Patent No. 10,269,009 entitled "Systems, Methods, and Program Products for a Digital Math-Based Asset Exchange" by inventor Cameron Howard Winklevoss having priority from Provisional Application No. 61/933,438 filed on January 30, 2014 (hereafter, Winklevoss).

a)	Regarding Claim 8, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 4 wherein the digital cryptocurrency of the signed message is subjected to a proof-of-work system.  However, Winklevoss teaches in [Col 12, Ln 37-47], "Different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system. A proof of work system may require some type of work, such as the solving of calculations, from one or more participants (e.g., miners 145) on the network to verify transactions and/or create new assets. In embodiments, a miner 145 can verify as many transactions as computationally possible".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with subjecting it to a proof-of-work system as disclosed in Winklevoss with the motivation of "timestamping transactions by hashing them into an ongoing chain of hash-based proof-of-work, forming a record that cannot be changed without redoing the proof-of-work" ("Bitcoin: A Peer-to-Peer Electronic Cash System" written under the pseudonym of Satoshi Nakamoto, the creator of blockchain. p. 1, Abstract (hereafter, "Nakamoto", a copy is attached)).

b)	Regarding Claim 9, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 4 wherein the outputting the signed message comprises transmitting the signed message to a proof-of-work system wherein the proof-of-work system appends at least one block to a block chain.  However, Winklevoss teaches in [Col 10, Ln 45 to Col 11, Ln 3], "In embodiments, the ledger may be a blockchain. Each successive block may record transactions that have occurred on the digital asset network. In embodiments, all digital asset transactions may be recorded as individual blocks in the blockchain. Each block may contain the details of some or all of the most recent transactions that are not memorialized in prior blocks; AND, in [Col 7, Ln 55-67], "In embodiments, a blockchain can be a public transaction ledger of the digital math-based asset network, such as the Bitcoin network. For example, one or more computer systems (e.g., miners) or pools of computer systems (e.g., mining pools) can solve algorithmic equations allowing them to add records of recent transactions (e.g., blocks), to a chain of transactions".  The Examiner interprets "adds records of recent transactions (e.g., blocks), to a chain of transactions" as disclosed in Winklevoss embodies "appends at least one block to a block chain" as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with transmitting the signed message to a proof-of-work system wherein the proof-of-work system appends at least one block to a block chain with the motivation that "A payee can verify the signatures to verify the chain of ownership" and "The only way to confirm the absence of a transaction is to be aware of all transactions" (Nakamoto, p. 2).

c)	Regarding Claim 10, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 9, wherein the block chain is a shared public record. However, Winklevoss teaches in [Col 7, Ln 55-67], "In embodiments, a blockchain can be a public transaction ledger of the digital math-based asset network, such as the Bitcoin network. For example, one or more computer systems (e.g., miners) or pools of computer systems (e.g., mining pools) can solve algorithmic equations allowing them to add records of recent transactions (e.g., blocks), to a chain of transactions. In embodiments, miners or pools of miners may perform such services in exchange for some consideration such as an upfront fee (e.g., a set amount of math-based assets) and/or a payment of transaction fees (e.g., a fixed amount or set percentage of the transaction) from users whose transactions are recorded in the block being added".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with creating a blockchain that becomes a shared public record with the motivation to "be aware of all transactions" without requiring a single "trusted central authority" that requires that "every transaction goes through them" (Nakamoto, p. 2).

d)	Regarding Claim 12, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 4 comprising a wallet stored in the memory wherein the wallet comprises at least the private key. However, Winklevoss teaches in [Col 7, Ln 55-67], "[Col 16, Ln 51 to Col 17, Ln 2] A transaction may require, as a precondition to execution, a digital asset signature generated using a private key and associated public key for the digital asset account making the transfer. In embodiments, each transaction can be signed by a digital wallet or other storage mechanism of a user sending a transaction by utilizing a private key associated with such a digital wallet. The signature may provide authorization for the transaction to proceed, e.g., authorization to broadcast the transaction to a digital asset network and/or authorization for other users in a digital asset network to accept the transaction".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine decrypting a private key in a card to create a digital signature as disclosed in Feigelson with a digital wallet having the key as disclosed in Winklevoss as a simple substitution of one element for the other.  At the time the Application was filed, cards and digital wallets were obvious variants of mechanisms to transfer funds from a payer to a payee.

e)	Claim 15 discloses substantially the same subject matter as Claims 8 and 9 and is rejected using the same art and rationale as previously set forth.

f)	Regarding Claim 16, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 15 wherein the proof-of-work system validates a transfer of the digital currency of the signed message from the payor to the payee. However, Winklevoss teaches in [Col 12, Ln 37-47], "Different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system. A proof of work system may require some type of work, such as the solving of calculations, from one or more participants (e.g., miners 145) on the network to verify transactions and/or create new assets. In embodiments, a miner 145 can verify as many transactions as computationally possible. A proof of work system may be computationally and/or energy intensive. In embodiments, the network may limit the transactions that a miner 145 may verify".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with the proof-of-work system confirming transactions and verifying transactions (i.e., validating a transfer) of the digital currency of the signed message from the payor to the payee as disclosed in Winklevoss with the motivation to provide "a system for participants to agree on a single history of the order in which [transactions] were received. The payee needs proof that at the time of each transaction, the majority of nodes agreed it was the first received" (Nakamoto, p. 2).

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arrington, DiMuro, Feigelson, and Doyle, in view of U.S. Patent Application Publication No. 2012/0191977 entitled "Secure Transaction Facilitator" by inventor David Ventres Foster filed on January 5, 2011 (hereafter, Foster).

a)	Regarding Claims 13 and 14, Arrington, DiMuro, Feigelson, and Doyle do not teach:  The method of claim 4 wherein outputting comprises outputting the signed message to a card reader. The method of claim 13 wherein the card reader transmits the signed message to a network.

	The Examiner interprets these two claims are intended use.  Nonetheless, Foster teaches in Par [0049], "Finally, the sender message 206 and TAN 220 are joined in a step 222 to produce authorization data, which is saved in the card's memory. The smart chip may then read the authorization data and output 224 it to a programmable device emulating a static magnetic strip. The data output to the magnetic strip may be structured to be compatible with traditional credit card readers and transmission systems"; AND, in Par [0037], "The sender 10 may then utilize the transmitter 30 to transmit message 100 and shorted encrypted digest 114 to the receiver 20. The transmitter 30 may use any suitable medium, network, or protocol for communication of digital data. For example, the transmitter 30 may comprise a card reader to read the message 100 and digest 114 from a card and transmit that information using a network. More specifically, the transmitter 30 may use the Internet network as a medium and the TCP/IP protocol". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine outputting the message as disclosed in Feigelson with outputting it to a card reader and then the card reader transmitting the message to a network as a combination of prior art elements according to known method to yield predictable results.	

Additional Prior Art Considered
10.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further teach the inventive concept described in the instant application:

a)	Non-Patent Literature entitled "P2P Transfer of Bitcoins Via Payment Card" by Alex Rolfe dated January 15, 2014 discloses, "SmartMetric, a developer of patented payment card technology and in-card biometric products, announced that its soon-to-launch SmartMetric Biometric Bitcoin Card, the world’s first biometric, fingerprint secured, off-line storage platform for bitcoins, will enable in-person P2P transfer of bitcoins through its payment card. … The card comes equipped with a Near Field Communication (NFC) chip, which is the key to enabling the in-person P2P transaction. NFC chips are used in smartphones and similar devices to establish radio communication with each other by touching them together or bringing them into proximity. Cards are able to be connected to a computers USB or following the fingerprint scan and subsequent activation of the NFC (Near Field Communication) chip following the match of the card holder's fingerprint, the SmartMetric bitcoin card can communicate directly with NFC smartphones and tablets. In order to protect the card owner's privacy their fingerprint is stored inside the card and never leaves the card".  This card appears to predate the claimed invention with similar functionality.

b)	Non-Patent Literature entitled "How a Bitcoin Transaction Works" by Coinico dated 2/1/2014 at the following hyperlink:  http://www.coinico.com/blog/how-a-bitcoin-transaction-works.  This reference discloses the details of the bitcoin currency transfer process including at least: signing messages with private keys, a proof-of-work system, appending a block chain, a block chain shared public record, and a wallet storing a private keys. This reference predates the claimed invention and discloses the claimed Bitcoin transfer functionality.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691